Title: From John Adams to the President of Congress, No. 83, 12 June 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 12 June 1780. Dupl in John Thaxter’s hand (PCC, No. 84, II, f. 126–131). printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:779–781.
     In this letter, read in Congress on 27 Nov., John Adams provided extracts from British newspapers, including the text of Thomas Pownall’s motion in the House of Commons on 24 May permitting the King to undertake peace negotiations with the United States (see JA to Unknown, 9 June, above). Adams also included resolutions adopted on 19 May at a meeting of Dublin merchants calling for an increased duty on refined sugar imported from England to promote the Irish sugar manufactory, and recent actions taken by the Irish Parliament on this and other matters. Finally, John Adams reported on the opening of the French port of Vendres on the Mediterranean coast, near the Spanish border, and commented on its usefulness for trade with the United States.
    